Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant provisionally requested an interview in the event that the examiner were not persuaded that the application is allowable.  However, in reviewing the prior art and rejections, the examiner didn’t find anything sufficiently compelling to offer in an interview setting.  Nevertheless, Applicant may request an interview and submit proposed amendments or points of discussion, preferably different in substance from that which has already been considered.
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been repeated and made final. 
In particular, Applicant argues against Selzer by stating that “[t]he reclination range is not further limited,” and that “the range of the backrest of Selzer is not selectively changeable.”  Neither of which is persuasive because Selzer specifically provides slots 47 shown in Figure 3 and described in column 5, lines 18-35 for the purpose of further limiting by placement of element 49 in one of the slots relative to when element 49 is not placed in any slot, and selectively limiting the range of adjustability by selecting into which of the slots 47 element 49 will be inserted for selecting a range of movement of the adjuster for reclination of a seatback.   
Applicant argues against Selzer by stating that “[t]he apparatus does not selectively limit a reclination range.”  However, as pointed out above, the apparatus of Selzer provides for a reclination range that is further limited and that is selectively  changeable between the limits provided by the slots.  As such, the apparatus does in fact selectively limit a reclination range.  Thus, contrary to Applicant’s arguments, Selzer not only provides for adjusting to a different position over the entire range of reclination selected, but also provides adjustment of the range itself, as shown in Figure 3 and described in column 5, lines 18-35.
Applicant continues to argue the same idea by stating that “[n]either Gaither, nor Selzer (alone or in combination with one another) describes, teaches, or suggests ‘a variable reclination range limter that is configured to selectively adjust a limit of the reclination range’.”  However, the statement of obviousness set forth previously and repeated in the body of the Office action below explains that “[i]t would have been obvious to provide a variable reclination range limiter similar to that taught by Selzer on one or both of the fluid springs of Gaither because doing so would provide the benefit of providing adjustability to the range of recline or tilt provided by the fluid springs 60, 180.”  As such the combination of Selzer with Gaither in fact describes, teaches, and suggests to one having ordinary skill in the art, “a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range,” as taught by Selzer and applied to the fluid springs 60 and 180 of Gaither.    
Applicant argues against the inherency argument applied in the rejection of claim 5 by stating that “Selzer does not expressly or necessarily describe, teach, or suggest ‘wherein the variable reclination limiter selectively adjusts the limit of the reclination range between the fully upright position and the fully reclined position’,” and stating that “[t]he Office action does not point to anything specific in either Gaither or Selzer that allegedly discloses these limitations.”  However, the previous and current Office actions apply the variable reclination limiter teachings of Selzer to the fluid springs 60 and 180 shown in Figure 30 of Gaither.  The inherency is that in applying Selzer to these fluid springs 60, 180, they are variable reclination limiters that necessarily selectively adjust the limit of the reclination range between the fully upright position and the fully reclined position, as can be appreciated from Figures 1-4 and 30 of Gaither, because of the reclining structure and function of the fluid springs 60 and 180 and the associated elements in the backrest of Gaither, and because of the range adjusting features taught by Selzer in Figure 3 and column 5, lines 18-35.  Any adjustment of the backrest shown in Figures 1-4 and 30 is in a “reclination range between the fully upright position and the fully reclined position.”  
Applicant goes on to say that it is not enough that “the result or characteristic may occur or be present in the prior art.”  However, as stated above, the resulting variable reclination limiters of the combination are in fact necessarily present and do in fact necessarily function to selectively limit the range of reclination for the reasons set forth above.  
Finally, Applicant argues that “Selzer does not expressly or necessarily describe, teach, or suggest ‘wherein the variable reclination limiter selectively adjusts the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position, and wherein the variable reclination limiter prevents movement to the fully reclined position from the limited reclination position.”  This is not persuasive because Selzer provides the basis for multiple selectable limits associated with slots 47.  Any one of these slots 47 can define a limited reclination position at which the shaft 42 is limited from full retraction, as explained in column 5, lines 18-35 and shown in Figure 3 of Selzer.  As applied to fluid springs 60 and 180 of Gaither, this results in a less that fully upright position of the backrest.  From any of these limited retraction positions, the variable reclination limiter also necessarily limits the reclination of the backrest due to the structural limitations of the variable reclination limiter.  This limitation in the reclining direction necessarily prevents movement to a fully reclined position, which is beyond the structural limitations, but which is known customarily to be much more reclined than is shown in Figure 1-4 of Gaither.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 2011/0193386) in view of Selzer (US 5029822).
Gaither shows an airline seat assembly with a reclining backrest and a fluid springs at 60 and 180, but lacks the specifics of a variable reclination range limiter that is configured to adjust a limit of the reclination range limit for these fluid springs.
On the other hand, Selzer shows a fluid spring at 5 in Figure 3 and further shows a variable reclination range limiter that is configured to adjust a limit of the reclination range limit for the fluid spring 5.
It would have been obvious to provide a variable reclination range limiter similar to that taught by Selzer on one or both of the fluid springs of Gaither because doing so would provide the benefit of providing adjustability to the range of recline or tilt provided by the fluid springs 60, 180.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A seat assembly comprising:
a backrest that is configured to recline over a reclination range (12, as shown in Figures 1-4 and 30 of Gaither); and
a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range (Figure 3 and associated disclosure of Selzer).

2.    The seat assembly of claim 1, further comprising one or more securing studs that are configured to secure the seat assembly to one or more seat tracks within an internal cabin of a vehicle (securing studs shown in Figures 2-4 and 30-31 of Gaither).

3.    The seat assembly of claim 1, further comprising a base that supports the backrest and a seat cushion (base comprising frame 20 shown in Figures 2-4 of Gaither).

4.    The seat assembly of claim 1, wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither).

5.    The seat assembly of claim 4, wherein the variable reclination limiter selectively adjusts the limit of the reclination range between the fully upright position and the fully reclined position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied).

6.    The seat assembly of claim 5, wherein the variable reclination limiter selectively adjusts the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied), and wherein the variable reclination limiter prevents movement to the fully reclined position from the limited reclination position (where the limiter shown in Figure 3 of Selzer prevents the full extent of the fluid spring and thus prevents movement to the fully reclined position, at least for the tilting or reclining fluid springs 180 shown in Figure 30).

7.    The seat assembly of claim 1, further comprising a recline piston coupled to the backrest, wherein the variable reclination range limiter is coupled to the recline piston (pistons 60 and/or 180 of Gaither).

8.    The seat assembly of claim 1, wherein the variable reclination range limiter comprises;
a stroke-limiting sleeve that is adjustably coupled to the recline piston (sleeve 44 shown in Figure 3 of Selzer); and
a securing device coupled to the stroke-limiting sleeve (securing device comprising nuts 48 shown in Figure 3), 
wherein the securing device passes through a portion of the stroke-limiting sleeve (by virtue of a right instance of nut 48 passing into the sleeve 44) and engages a portion of a shaft of a recline piston to lock the stroke-limiting sleeve in position (as shown in Figure 3 and described in column 6, lines 25-28 of Selzer).

9. 	The seat assembly of claim 1, wherein the variable reclination range limiter is coupled to a pivot axle that defines a pivot point for the backrest (the variable reclination range limiter taught by Selzer is coupled to the fluid spring 180 shown in Figure 30 of Gaither and is coupled to a pivot axle 22 shown in Figure 30 and described in paragraph 0040 via other structural elements since all these elements are interconnected to form the seat of the combination).

11.      A variable reclination range limiting method for a seat assembly, the variable reclination range limiting method comprising:
allowing a backrest of the seat assembly to recline over a reclination range (Figures 2-4 of Gaither); and
selectively adjusting a limit of the reclination range by a variable reclination range limiter (by applying the range limit adjuster taught in Figure 3 and described in column 5, lines 18-35 of Selzer, in accordance with the statement of obviousness above).

12.      The variable reclination range limiting method of claim 11, further comprising securing the seat assembly to one or more seat tracks within an internal cabin of a vehicle with one or more securing studs (securing studs shown in Figures 2-4 of Gaither).

13.      The variable reclination range limiting method of claim 11, further comprising supporting the backrest and a seat cushion with a base (base comprising frame 20 shown in Figures 2-4 and 30-31 of Gaither).

14.      The variable reclination range limiting method of claim 13, wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither).

15.      The variable reclination range limiting method of claim 14, wherein the selectively adjusting comprises selectively adjusting the limit of the reclination range between the fully upright position and the fully reclined position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied).

16.      The variable reclination range limiting method of claim 14, wherein the selectively adjusting comprises:
selectively adjusting the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied); and
preventing movement past the limited reclination position to the fully reclined position (where the limiter shown in Figure 3 of Selzer prevents the full extent of the fluid spring and thus prevents movement to the fully reclined position, at least for the tilting or reclining fluid springs 180 shown in Figure 30).

17.      The variable reclination range limiting method of claim 11, further comprising coupling the variable reclination range limiter to a recline piston (pistons 60 and/or 180 of Gaither).

18.      The variable reclination range limiting method of claim 11, further comprising coupling the variable reclination range limiter to a pivot axle that defines a pivot point for the backrest (the variable reclination range limiter taught by Selzer is coupled to the fluid spring 180 shown in Figure 30 of Gaither and is coupled to a pivot axle 22 shown in Figure 30 and described in paragraph 0040 via other structural elements since all these elements are interconnected to form the seat of the combination).

20.    A vehicle comprising: 
an internal cabin (as disclosed in paragraph 0003 of Gaither);
one or more seat tracks within the internal cabin (implied or inherent for the studs shown at the lower end of the seat base in Figures 2-4 of Gaither);
a seat assembly secured to the one or more seat tracks by one or more securing studs (implied or inherent for the studs shown at the lower end of the seat base in Figures 2-4 of Gaither), wherein the seat assembly comprises:
a backrest (12 of Gaither) that is configured to recline over a reclination range (Figures 1-4 of Gaither); and
a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range (Figure 3 and associated disclosure of Selzer),
wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither),
wherein the variable reclination limiter selectively adjusts the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied), and wherein the variable reclination limiter prevents movement to the fully reclined position from the limited reclination position (where the limiter shown in Figure 3 of Selzer prevents the full extent of the fluid spring and thus prevents movement to the fully reclined position, at least for the tilting or reclining fluid springs 180 shown in Figure 30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636